Citation Nr: 1312206	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  04-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1987, with additional service in the U.S. Naval Reserve from June 1999 to November 2007. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

This matter was previously before the Board in September 2009 and March 2012, at which time the Board remanded the issue for further evidentiary development. The Board's March 2012 decision also denied, inter alia, higher disability ratings for the service-connected low back disabilities.  

Several days after the Board issued its decision, the Veteran submitted additional medical records showing treatment for the spine.  He sent this evidence to the Appeals Management Center (AMC).  Upon remand, the AMC issued a rating decision in April 2012 implementing the Board's decision, including by increasing the Veteran's service-connected low back disability to 40 percent from March 27, 2007.  Subsequently, in May 2012 and again in November 2012, the Veteran submitted statements expressing his disagreement with the April 2012 rating decision.  Of note, he declared in November 2012 that "[t]he issue is still under appeal."  

The Board observes, despite the Veteran's assertions to the contrary, that the issue is no longer on appeal.  Rather, by law, the March 2012 Board decision is final as to all issues decided therein.  Correspondingly, because the April 2012 rating decision simply implements the March 2012 decision of the Board, that rating decision is also not appealable.  Consequently, neither the Agency of Original Jurisdiction (AOJ) nor the Board has continuing jurisdiction to address that claim.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  

If the Veteran was dissatisfied with the Board's decision, his appropriate avenue of appeal was to file a motion for reconsideration at the Board or to file a "notice of appeal" at the Court of Appeals for Veterans Claims (Court).  In this regard, the Veteran's May 2012 correspondence specifically requests "reconsideration of rating decision dated March 30, 2012."  He did not request that the March 2012 Board decision be reconsidered.  Additionally, a search of the Court's website shows that he did not file a notice of appeal there.  See https://efiling.uscourts.cavc.gov/cmecf/servlet/TransportRoom?servlet=CaseSearch.jsp.  

However, in light of his assertions, the Board will interpret his correspondence as a claim for an increased rating for the various service-connected low back disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was previously before the Board in April 2012.  At that time, it was remanded to (1) obtain VA treatment records beginning from December 2006 and (2) to afford the Veteran a new VA examination to address the complex medical questions raised by the case.  

Upon remand, the identified VA treatment records were obtained, and they are now associated with the record in either the Veteran's Virtual VA (electronic) file or the paper file.  Although the VA treatment records begin in April 2007, rather than December 2006, the AMC issued a supplemental statement of the case (SSOC) in October 2012 identifying these as all VA treatment records "from December 2006 to the present."  Accordingly, the Board is satisfied that there was substantial compliance with this Board remand directive.  

Additionally, the Veteran underwent a VA examination (as a Disability Benefits Questionnaire (DBQ) examination) in April 2012.  

The VA examiner provided the following opinion and rationale:

With reviewing the veteran's c-file, the claimed condition is less likely than not caused by the fall that occurred in 1986.  If this veteran had a fall at that time, the veteran would have most likely had a problem in the years more proximal to 1986.  This veteran's headache is least likely as not to be caused by the low back injury due to the area that he has problems with.  The low back is not usually associated with any headache, although the neck is more likely to cause a problem such as headaches.  It is in my medical opinion that this veteran may have headaches, but they are least likely to be caused by his low back pain or his fall in 1986.

The Board finds, after carefully considering the VA examiner's opinion, that it is inadequate to decide the claim.  Most importantly, the VA examiner did not clarify whether the Veteran's headaches are neurologic in nature.  This is especially important in light of a decision issued by the United States Court of Appeals for the Federal Circuit (Federal Circuit) following the Board's March 2012 remand.  That opinion makes the distinction between a neurologic and a non-neurologic headache disorder centrally important to the Veteran's case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In that decision, the Federal Circuit discussed the related theories of entitlement involving chronicity and continuity of symptomatology, as set forth in 38 C.F.R. § 3.303(b) (2012).  Specifically, the Federal Circuit made clear that a claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d 1331. Specifically, the provisions of 38 C.F.R. § 3.309(a) provide for presumptive service connection for "[o]ther organic diseases of the nervous system."  

This phrase ("other organic diseases of the nervous system") is not otherwise defined, and it is not within the common knowledge of a lay body, such as the Board, to define what constitutes an "other organic disease of the nervous system."  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  Accordingly, this is a medical question that requires clarification from the April 2012 VA examiner.  

Aside from this preliminary issue, the Board observes that the April 2012 VA examination is inadequate to decide the claim because the examiner's opinion is based on an unclear factual premise.  Importantly, the Board previously remanded the claim in March 2012, in part, because a prior VA examiner inaccurately relied on a finding that there was no record of headaches until after a January 2000 motor vehicle accident.  The Board noted that headaches, contrary to the VA examiner's statement, were documented prior to that time.  

Here again, the April 2012 VA examiner appears to have relied on a finding that there was an absence of headaches during a period of time when, to the contrary, headaches are documented.  Of note, the April 2012 VA examiner reasoned: "If this veteran had a fall at that time, the veteran would have most likely had a problem in the years more proximal to 1986."  This statement is unclear, however, because the Veteran's service treatment records (STRs) do show complaints of headaches during service.  For instance, the Veteran presented to the emergency room in September 1986 for numerous complaints related to the prior fall, including "unable to tolerate indocin [secondary] to nausea/HA etc."  Also, during inpatient treatment in October 1986, he complained of headaches that started in June 1986, which occurred at the top of his head and occurred about two times per week, lasting five to ten minutes, but he denied any associated symptoms.  In light of this evidence, it is unclear how the VA examiner concluded that the Veteran did not have a problem in the years more proximal to 1986.  

Moreover, to the extent the VA examiner otherwise relied on an absence of evidence of headaches following the 1986 accident, the VA examiner did not explain the medical reason(s) for why the silence in the record can be taken as proof that a doctor did not observe the symptom or why the fact would have normally been recorded if present.  Such an explanation would be necessary to equate the absence of evidence with affirmative evidence establishing an absence of headaches.  See, e.g., Buczynski v. Shinseki, 24 Vet.  App. 221, 223-24 (2011) (the Board was incorrect to find that a skin disability was not "exceptionally repugnant" on the basis that no medical evidence characterized it as such); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (setting forth the factual and analytic predicate for finding that an absence of evidence is substantive negative evidence).    

In addition to this concern involving the VA examiner's factual predicate, the VA examiner's opinion itself is incomplete.  Importantly, the Board's remand asked the VA examiner to address whether the Veteran's headaches have been caused by or aggravated (permanently worsened beyond natural progress) by a service-connected disability.  But, as shown, the VA examiner did not address the latter question.  Rather, the VA examiner addressed only the "caused by" question.  As such, the VA examiner's opinion does not fully address all questions posed by the Board.   

For these reasons, the April 2012 VA examination is inadequate to decide the claim.  Therefore, remand for an addendum opinion is necessary.  

Again, for sake of completeness, the Board wishes to set out the basic facts of the case.  Initially, it is important to understand that the Veteran raises two alternative theories of entitlement.  First, he contends that his headaches began directly during service (thus, a "direct" theory of entitlement).  Second, he maintains that his headaches are secondary to a service-connected disability.  The Board observes that this latter theory of entitlement ("secondary" service connection) encompasses two separate and distinct considerations:  (1) whether a service-connected disability caused a headache disorder or (2) whether a headache disorder has been aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  

With regard to the Veteran's direct theory of service connection, the STRs unequivocally document an accident in September 1986, involving him falling down stairs.  The Veteran struck his back on concrete (and he is presently service-connected for low back disorders secondary to this injury).  In addition to the complaints noted immediately above, the Veteran also complained of neck pain and low back pain at that time.  Then, at his November 1986 service separation examination, he reported a second injury where he drove his car into a tree, was hospitalized for two weeks, lost consciousness for five seconds, but had no apparent injuries or documentation.  (The Board observes that this motor vehicle accident (MVA) is of questionable relevance, but is noted as potentially relevant.)  

Several years after service, in September 1992, the Veteran underwent private (non-VA) treatment with complaints including occasional migraines since his accident during service (fall).  It was noted that he apparently injured his back and lost consciousness falling down a flight of stairs. 

Subsequently, beginning in January 2000, more extensive medical records are available, and they show numerous assessments, including migraine/post-intercourse-related (in January 2000); post-exertional headaches/post-coital headaches, rule out cerebral aneurysm vs. exertional migraine (on follow-up in February 2000); and "may represent post-traumatic headaches" (in April 2000).  In a July 2002 affidavit, the Veteran's family doctor wrote that the Veteran was treated on January 4, 2000, for headaches and was referred to a neurologist in January 2002; he had not complained of similar headaches before January 4, 2000; they are brought on physician physical exertional and were evaluated by a specialist for diagnosis and treatment.  

The Veteran has also testified (at at an October 2007 RO hearing) that he started having headaches in 1986 after hitting his head during the fall.  Hr'g Tr. 6.  

This evidence is relevant to the Veteran's direct theory of entitlement because it relates to whether a current headache disorder had its onset directly during the his active duty service.  

Relevant to his secondary theory of entitlement, the Veteran is presently service-connected for (1) major depressive disorder associated with mechanical back pain with mild degenerative changes and radiculopathy; (2) mechanical back pain with mild degenerative changes and radiculopathy; (3)  radiculopathy, left lower extremity (claimed as bilateral leg condition) associated with mechanical back pain with mild degenerative changes and radiculopathy; (4) radiculopathy, right lower extremity (claimed as bilateral leg condition) associated with mechanical back pain with mild degenerative changes and radiculopathy; (5) gastroesophageal reflux disease (GERD) associated with mechanical back pain with mild degenerative changes and radiculopathy; and (6) nephrolithiasis (claimed as kidney stones).

The Veteran maintains that these disabilities impact his headaches.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records, including those since May 2012.  Such records should be obtained and associated with the claims file on an ongoing basis until the case is recertified to the Board.  

2.  Next, the Veteran's claims folder should be returned to the examiner who conducted the April 2012 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (An in-person examination may be ordered as found necessary at the examiner's discretion.)

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

Accordingly, the examiner is asked to review the pertinent evidence, including this remand and all prior VA examination results, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a clarifying opinion as to each of the following questions:

(a) Is the Veteran's headache disorder an "organic diseases of the nervous system"?  Why or why not?

(b) If the examiner concludes that the Veteran's headache is an "organic diseases of the nervous system", is the chronology/continuity of the Veteran's reported history of ongoing symptoms after service consistent with the nature of the current diagnosis?  If the examiner determines that the Veteran's own lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is invalid.  

(c)  Is the Veteran's headache disorder aggravated by a service-connected disability (please refer above for a complete list of the Veteran's service-connected disabilities).  The VA examiner is advised that "aggravation" for VA purposes is defined as follows:  any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

Because the examiner is being asked for an expert medical opinion, it is imperative that the examiner fully articulate the reason(s) why s/he reached all opinions and conclusions.  The following considerations are of particular importance:

(a) The examiner should identify any specialization, specific knowledge, experience, education, or training s/he may have in (1) the neurological field and (2) assessing medical causal relationships.  

(b) The examiner is asked to expressly identify all specific evidence (i.e., facts) found in the Veteran's claims file used to support his/her conclusions.  Similarly, where applicable, the examiner should identify all information/foundation obtained outside the claims file, if such is used to inform/support any opinion or conclusion.  For instance, any independent research, knowledge, literature (journal articles, textbooks), etc., utilized in justifying all conclusions.  The examiner is asked to be as specific as possible.  

(c) If the examiner relies on an absence of evidence showing symptoms or treatment at any point during the Veteran's history, the examiner must explain either why the silence in the record can be taken as proof that a doctor did not observe the symptom or why the fact would have normally been recorded if present.  

(d) If applicable, the examiner is asked to discuss why any other risk factors, alternative causes (i.e., differential diagnoses/etiology or intervening injuries), or other confounding factors make it more or less likely that a current headache disorder results from or was incurred coincident with service, or is aggravated by a service-connected disability.  Again, the examiner should articulate the medical basis for any such conclusion. 

(e) If the examiner determines that an opinion relating a current headache disorder to service or a service-connected disability would be speculative, s/he must clearly explain the reasons supporting this conclusion.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



